Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1230
                       Lower Tribunal No. 19-33925
                          ________________


             American Coastal Insurance Company,
                                  Appellant,

                                     vs.

    La Rive Gauche Condominium Association, Inc., et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Martin Zilber, Judge.

      White & Case LLP, and Raoul G. Cantero and Ryan A. Ulloa; Berk,
Merchant & Sims PLC, and Evelyn M. Merchant and Laura C. Tapia, for
appellant.

      Alvarez, Feltman, Da Silva & Costa, P.L., and Paul B. Feltman, for
appellees.


Before FERNANDEZ, HENDON, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Paradise Plaza Condo. Ass’n Inc. v. Reinsurance Corp. of

New York, 685 So. 2d 937, 941 (Fla. 3d DCA 1996) (“All in all, we believe

that the issue of the order in which the issues of damages and coverage

are to be determined respectively by arbitration and the court should be left

within the discretion of the trial judge…. In exercising that discretion, the

trial court may consider all of the elements to which we have referred,

including the costs involved and the relative importance and viability of the

damages and the coverage issues, respectively. In this instance, we find

no abuse of discretion in the order for appraisal to proceed first.”); see also

Sunshine State Ins. Co. v. Rawlins, 34 So. 3d 753, 754-55 (Fla. 3d DCA

2010) (affirming Paradise Plaza’s holding that “it is the law in our district

that the order in which the issues of damages and coverage are to be

determined by arbitration and the court is left to the discretion of the trial

court”).




                                      2